NUMBER 13-21-00030-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


DARREL CLAY GREENWOOD,                                                      Appellant,

                                               v.

STATE OF TEXAS,                                                              Appellee.


               On appeal from the County Court at Law No. 1
                        of Victoria County, Texas.


                          MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant Darrel Clay Greenwood, proceeding pro se, filed a pleading which we

construe as a notice of appeal from trial court cause number 1-115007 in the County

Court at Law No. 1 of Victoria County, Texas. In this pleading, appellant stated that he

seeks “a judicial review” on his case. According to the case summary, appellant has been

charged with assault involving family violence, is represented by court-appointed counsel,
and has not yet been convicted. See TEX. CODE CRIM. PROC. ANN. § 22.01(a)(1) (stating

that the offense of assault occurs if the person “intentionally, knowingly, or recklessly

causes bodily injury to another, including the person’s spouse”).

       On January 22, 2021, the Clerk of this Court notified appellant that, based upon

our review of his pleadings, there was no final, appealable order. We requested appellant

to correct this defect, if possible, and notified appellant that the appeal would be subject

to dismissal if the defect were not corrected. See TEX. R. APP. P. 37.1. Appellant did not

correct the defect or otherwise respond to the Court’s directive.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (1961); Skillern v. State, 355 S.W.3d 262, 266 (Tex. App.—

Houston [1st Dist.] 2011, pet. ref’d); Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—

Dallas 2001, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.). Exceptions to this general rule include: (1) certain appeals while on

deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.

Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P.

31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of habeas

corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.);

McKown, 915 S.W.2d at 161. See generally Saliba, 45 S.W.3d at 329; Bridle v. State, 16

S.W.3d 906, 908 n.1 (Tex. App.—Fort Worth 2000, no pet.).

       The Court, having examined and fully considered the notice of appeal and the

applicable law, is of the opinion that there is not an appealable order, and we lack


                                             2
jurisdiction over the appeal. Accordingly, we dismiss this appeal for lack of jurisdiction.


                                                                NORA L. LONGORIA
                                                                Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
3rd day of June, 2021.




                                             3